LATTIMORE, Judge.
Conviction for selling intoxicating liquor; punishment, one year in the penitentiary.
There are only two bills of exception in the record, neither of which raises any question of sufficient importance to call for discussion. As we view the record, there was but one issue, viz: the question of guilt under the facts. The state witnesses testified positively to the fact of a sale of whisky. Appellant’s witnesses testified to the contrary. The settlement of conflicts in testimony is for the jury, and unless the record be so devoid of testimony to support the conviction as to lead to the inference of prejudice or unfairness on the part of the jury, it is our rule not to disturb the judgment. Being of opinion there is sufficient evidence in the record to justify the action of the jury, the judgment will be affirmed.
Affirmed.